Citation Nr: 0937956	
Decision Date: 10/06/09    Archive Date: 10/14/09

DOCKET NO.  08-30 021A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a compensable rating for service-connected 
bursitis of the right shoulder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. McGuire, Associate Counsel






INTRODUCTION

The Veteran served on active duty from October 1967 to 
October 1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 2007 rating decision of the 
Department of Veterans Affairs in St. Louis, Missouri.  
Jurisdiction over the matter was transferred to the Detroit 
RO during the pendency of the appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran submitted his substantive appeal in February 2009 
and requested a personal hearing before a member of the Board 
in Washington, DC (Central Office).  His appeal was 
transferred to the Board in July 2009.  In August 2009, the 
Board sent notice of the Veteran's hearing, which was 
scheduled for November 30, 2009 in Washington, DC.  In an 
August 2009 correspondence, the Veteran's representative 
stated that the Veteran wished to receive a "Video Travel 
Board" hearing through the RO in Detroit, Michigan, instead 
of the scheduled Central Office hearing.  

A remand is required so the Veteran can be afforded a hearing 
in compliance with due process requirements.  38 C.F.R. 
§§ 20.700, 20.704(a) (2008).  Further, it is unclear as to 
whether the Veteran requested a travel Board hearing or a 
videoconference hearing.  Therefore, on remand, the RO should 
determine the type of hearing the Veteran wishes to receive.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran to 
determine the specific type of hearing he 
wishes to receive.  Specifically, the RO 
should determine whether the Veteran 
wishes to have a travel Board hearing or a 
videoconference hearing.  

2.  Thereafter, the RO should schedule the 
requested hearing.  The Veteran should be 
notified of the scheduled hearing in 
accordance with applicable law, and that 
notice should be associated with the 
claims file.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


